DETAILED ACTION
This is responsive to the amendment filed 19 November 2020.
Claims 1, 3-8, 10-15, 17-21 and 26-27 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 27 is objected to because of the following informalities: in lines 1-2, the claims recites “the first role of a medical professional” which lacks antecedent basis. The limitation will be interpreted as ‘[[the]] a first role of a medical professional’.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-15, 17-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (USPN 6,332,122) in view of Conway et al. (US PGPub 2016/0364606), Waibel (US PGPub 2013/0238312) and Van Schyndel (USPN 5,940,118).
Claim 1:
Ortega discloses a computer-implemented method for monitoring a plurality of encounter participants, executed on a computing device, comprising:
obtaining encounter information (“the system transcribes the speech input into the system”, col. 2, lines 5-14); and
processing the encounter information to:
associate at least a first portion of the encounter information with at least one known encounter participant based upon, at least in part, at least one of a face print, a voice print, a wearable token identifier, and a humanoid shape of the at least one known encounter participant (“the system transcribes the speech input into the system using a speech recognition model, and associates the transcribed speech and the text with the speaker ID assigned to the speaker”, col. 2, lines 5-14, see also “The frames of speech are compared to a database of speech characteristics of enrolled speakers. If the speech frames have the characteristics of an enrolled speaker, it assigns the speaker ID of the matched enrolled speaker”, col. 4, lines 40-47), 
the system transcribes the speech input into the system using a speech recognition model, and associates the transcribed speech and the text with the speaker ID assigned to the speaker. When there is a speaker change, the system assigns a different speaker ID to the different speaker”, col. 2, lines 5-14, see also “The invention provides a method of transcribing text from multiple speakers in a computer system having a speech recognition application”, col. 1, lines 61-66), and 
associate at least a second portion of the encounter information with at least one unknown encounter participant (“When there is a speaker change, the system assigns a different speaker ID to the different speaker. If the current speaker is an unenrolled speaker (i.e. the system does not have a speaker dependent speech recognition model associated with the assigned speaker ID), speech and text from the unenrolled speaker can be used to enroll the speaker”, col. 2, lines 5-14).
Ortega does not explicitly disclose wherein the at least the first portion of the encounter information includes at least a portion of machine vision encounter information defining humanoid interactions of the at least one known encounter participant, wherein one or more interaction identifiers is compared to the humanoid interactions in the at least the portion of machine vision encounter information to assign a first role to the at least one known encounter participant, wherein the one or more interaction identifiers include one or more interactions associated with a particular profession-based role.
a video analysis module that evaluates video associated with the user communication. The video analysis module can identify one or more of the following: actions (or bodily movement) of the user, a bodily position of the user, a bodily orientation of the user, the attire of the user including an item or article of clothing or jewelry or other accessory worn or used by the user, a gesture of the user, a mood of the user, a mannerism of the user, and a facial expression of the user. It should be understood that body posture encompasses both bodily position and bodily orientation, and that eye movement (e.g., including rate of blinking, eye tracking, focus, etc.), activities, behaviors and actions can affect mannerism, actions, and mood of the user. In various embodiments, identification of the various attributes and behavior of the user results in the prediction of one or more of the following: a socioeconomic class of the user, a class of the user, an age of the user, a profession of the user, and a manufacture, brand, or model of an item associated with the user”, [0037], see also [0038]-[0040]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield 
Ortega in view of Conway does not explicitly disclose that the encounter information is of a patient encounter and populating at least a portion of a medical record based upon, at least in part, the encounter transcript generated based upon the encounter information.
In a similar transcription system for multiple encounter participants, Waibel discloses where encounter information may be of a patient encounter and populating at least a portion of a medical record based upon, at least in part, an encounter transcript generated based upon an encounter information between a patient and a doctor (“the form 94 to be populated through the human-human dialog is a medical data form. Such a form may be used, for example, in a doctor-patient dialog. As such, medical-related information is extracted from the dialog to fill in or populate the various fields of the form 94”, [0046]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of populating a medical record using Ortega’s encounter information in order to “generate such reports automatically, during the human-to-human dialog” rather “than entering the responses into a patient report or diagnosis and rather than writing down the resulting treatment” (see Waibel, [0004]).

In a system similarly capturing speech from a plurality of encounter participants, Van Schyndel discloses steering one or more recording beams toward one or more of the encounter participants (“to optimally select and/or steer a microphone array in the direction of the talker. As a result, the directivity of the microphones can be higher than prior art steerable array microphones, thereby reducing the barrel effect without restricting the talker's movements or position. In addition, the system is programmed to identify the locations of imminent talkers for the purpose of activating a microphone in their direction, thereby reducing clipping of that talker's first words”, col. 2, lines 54-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of steering one or more recording beams toward a currently talking participant in order to improve the signal-to-noise ratio of speech captured from the currently talking participant (see Van Schyndel, col. 2, lines 14-18) thereby improving Ortega’s speech transcription.
Claim 3:
Ortega in view of Conway, Waibel and Van Schyndel discloses the computer-implemented method of claim 1 wherein the at least one unknown encounter participant is not associated with a second user profile (Ortega, col. 2, lines 5-14, see also col. 4, lines 49-57).
Claim 4:

Claim 5:
Ortega in view of Conway, Waibel and Van Schyndel discloses the computer-implemented method of claim 4 wherein the user profile includes a voice print associated with the known encounter participant (Ortega, col. 2, lines 5-14, see also col. 4, lines 40-47).
Claim 6:
Ortega in view of Conway, Waibel and Van Schyndel discloses the computer-implemented method of claim 5 wherein the encounter information includes: audio encounter information obtained via one or more audio sensors (Ortega, col. 2, lines 5-14, see also col. 3, lines 64-67).
Claim 7:
Ortega in view of Conway, Waibel and Van Schyndel discloses the computer-implemented method of claim 6 wherein: at least the first portion of the encounter information includes at least a first portion of the audio encounter information; and associating at least the first portion of the encounter information with at least one known encounter participant includes: comparing the voice print within the user profile to at least the first portion of the audio encounter information (Ortega, col. 2, lines 5-14, see also col. 4, lines 40-47).
Claim 26:

However, Conway does not explicitly disclose where the professional is a medical professional.
Waibel discloses a medical professional involved in a similar communication (“the form 94 to be populated through the human-human dialog is a medical data form. Such a form may be used, for example, in a doctor-patient dialog. As such, medical-related information is extracted from the dialog to fill in or populate the various fields of the form 94”, [0046]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of Conway’s professional being a medical professional because Conway’s system is applicable to any profession (see Conway, [0037]-[0039]).
Claim 27:
Ortega in view of Conway, Waibel and Van Schyndel discloses the computer-implemented method of claim 26 wherein a first role of a medical professional is assigned to the at least one known encounter participant in response to identifying the or more interactions associated with a medical professional within the humanoid interactions in the at least the portion of machine vision encounter information (Conway, [0037], see also Waibel, [0046]).
Claims 8 and 10-14:

Claims 15 and 17-21:
Ortega in view of Conway, Waibel and Van Schyndel discloses a computing system including a processor and memory configured to perform operations (Ortega, col. 3, lines 7-25) comprising the steps of claims 1 and 3-7 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657